Citation Nr: 1522681	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbar spine strain with degenerative disc disease.

2.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than September 20, 2005, for the grant of a separate 20 percent rating for left ulnar neuropathy with cubital tunnel syndrome.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2008, the RO denied a higher rating for the Veteran's lumbar spine disability.  In November 2009, in response to the Veteran's claim for an increased rating for his left elbow disability, the RO granted a separate 20 percent rating for left ulnar neuropathy effective September 20, 2005.  In August 2011, the RO granted a separate 10 percent rating for left lower extremity radiculopathy associated with the Veteran's lumbar spine disability.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's lumbar spine strain with degenerative disc disease is not manifested by unfavorable ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  From January 9, 2009, to January 5, 2012, left lower extremity radiculopathy was manifested by no more than a moderate level of incomplete paralysis.  Prior to January 9, 2009, and after January 5, 2012, radiculopathy was, at worst, mild in severity.

3.  It is factually ascertainable that the Veteran's left elbow disability increased in severity on August 2, 2005, within one year of his September 20, 2005, claim for an increased rating.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for lumbar spine strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5237 (2014).  

2.  Prior to January 9, 2009, and from January 6, 2012, the criteria for a rating higher than 10 percent for left lower extremity radiculopathy have not been met; and  from January 9, 2009, through January 5, 2012, the criteria for no more than a 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria are met for an effective date of no earlier than August 2, 2005, for a separate 20 percent rating for left ulnar neuropathy with cubital tunnel syndrome.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, with respect to his increased ratings, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to his claim for an earlier effective date, the increased rating was granted, and therefore the claim was substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements, such as an effective date, are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the appeal for an effective date.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his low back condition and associated left lower extremity radiculopathy which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating these service-connected disabilities.  Notably, the Veteran's most recent VA examination for his lumbar spine and left lower extremity radiculopathy conditions was conducted in June 2011.  However, evidence generated since that time adequately reflects the state of the Veteran's disabilities, and an additional examination is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  The Board notes that the Veteran injured his back during a motor vehicle accident in December 2011.  As discussed below, however, the schedular criteria for a higher rating require specific findings of either unfavorable ankylosis or bed rest prescribed by a physician.  Neither has been demonstrated since the December 2011 accident, and the Veteran has not claimed such manifestations.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Lumbar Spine

The Veteran is currently assigned a 40 percent rating for his lumbar spine strain with degenerative disc disease.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a.  

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, no such findings have been established.  A January 2008 VA examination documented 15 degrees of pain-free flexion in the lumbar spine.  During an additional examination in April 2009, flexion was 60 degrees without pain.  In June 2011, flexion was 40 degrees without pain.  Private treatment records dated December 2012 noted tenderness during flexion and rotation.  Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and certainly not fixed in flexion or extension.  There is also no diagnosis of ankylosis of the lumbar spine at any time during the appeal period.  Therefore, a higher 50 percent rating under the General Rating Formula is not warranted.

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be rated separately.  Here, the Veteran is already assigned a separate rating for left lower extremity radiculopathy, and the propriety of that rating will be discussed below.  However, there are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  The Veteran has not complained of, or been treated for, bowel or bladder impairment during the period on appeal.  Indeed, he denied such symptoms in February 2009.  Moreover, while the Veteran often reported symptoms associated with radiculopathy of the left lower extremity, there are no complaints of similar symptoms in the right lower extremity.  During the June 2011 VA examination, the Veteran specifically complained of symptoms in the left lower extremity, but not the right.  This is consistent with the remainder of his treatment records.  When viewed alongside these well-documented complaints of left leg symptoms, the absence of any complaints in the right leg strongly suggests that no such symptoms were present.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Therefore, additional separate ratings for associated neurologic abnormalities are not warranted.

Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.  Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition at any point during the appeal period.  In July 2009, the Veteran specifically noted that his physician had not placed him on any bed rest.  A June 2011 VA examination also noted that no bed rest had been prescribed in the past year.  Notably, VA records dated November 2007 show that the Veteran reported saying in bed for about 65 days in the past 11 months.  During an April 2009 examination, he reported that his back kept him in bed 16 to 18 hours a day at one point.  While the Board acknowledges these statements, they do not demonstrate incapacitating episodes as defined in the regulations, as they do not show that the Veteran spent this time in bed on his physician's orders.

For these reasons, a rating higher than 40 percent for the Veteran's lumbar spine strain with degenerative disc disease is not warranted.


B.  Left Lower Extremity Radiculopathy

The Veteran is currently assigned a 10 percent rating for left leg radiculopathy under Diagnostic Code 5237-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, a staged rating is warranted.  The evidence reflects different levels of severity of the Veteran's left leg radiculopathy during various portions of the appeal period.

Prior to January 21, 2009, a higher rating is not warranted.  VA records dated August 2007 reflect only subjective complaints of numbness and tingling, and objective findings strength as 4/5.  In January 2008, strength, sensation, and reflexes were all normal.  In November 2008, reflexes were decreased, but strength and sensation were intact.  Collectively, these findings reflect only a "mild" level of impairment.  The August 2007 records reflect only slightly diminished strength.  The November 2008 records reflect only decreased reflexes.  At no point was it evident that at least two of the three measured factors (strength, reflexes, and sensation) were diminished, nor was any single factor diminished by more than a minimal amount.

From January 21, 2009, through January 5, 2012, a higher 20 percent rating is warranted.  VA records from January 2009 reflect decreased sensation, absent knee reflex, and absent Babinski reflex, albeit with normal strength and ankle reflex.  Additional records from March 2009, July 2009, December 2009, and April 2010 reflect identical findings.  April 2009 VA records also reflect decreased sensation.

In April 2010, the Veteran underwent a VA examination.  Although he reported lower extremity numbness as being "very rare," pinprick sensation was diminished on examination.  Reflexes were also diminished, and the left ankle reflex was absent.  Motor strength remained normal.

In July 2010, the Veteran had decreased sensation, strength, and reflexes.  

An additional VA examination in June 2011 also noted normal muscle strength, except for the left quadriceps, which were 4+/5.  Sensation was diminished.  Knee reflex was 1+ and ankle reflex was unelicitable.

This evidence, which includes simultaneous findings of decreased sensation and diminished reflexes, as well as periods of absent reflexes and occasional findings of reduced strength, is more consistent with a "moderate" level of incomplete paralysis in the left leg.  However, these findings are not consistent with an overall level of "moderately severe" incomplete paralysis.  

Finally, from January 6, 2012, the Veteran's radiculopathy does not rise to a "moderate" level of disability.  VA records from that date reflect normal strength, sensation, and reflexes.  Additional private records from December 2012 also reflect no definite motor, sensor, or reflex abnormalities.  Notably, in October 2012, the Veteran complained of neurologic symptoms in his upper extremity, but did not mention anything related to his lower extremity.

In sum, from January 9, 2009, to January 5, 2012, a higher 20 percent rating is appropriate.  Before and after that period, a rating higher than 10 percent is not warranted.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine and left leg radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain, limitation of motion, and functional impairment caused by his low back disability, as well as any spasms, guarding, or abnormal spinal contour, are expressly contemplated under the rating schedule.  The diminished sensation, reflexes, and motor strength associated with his radiculopathy are similarly contemplated.  There is no indication that either disability results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Earlier Effective Date

Pursuant to his September 20, 2005, claim for an increased rating for his left elbow condition, the Veteran was granted a separate 20 percent rating for left ulnar neuropathy with cubital tunnel syndrome effective September 20, 2005, the date of his claim for an increase.

In the case of a claim for increase in the rating for a service-connected disability, the U.S. Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:

(i) If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable";

(ii) If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim; and

(iii) If the increase occurred after the date of the claim, the effective date is the date of increase.

38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

In this case, while the Veteran filed his claim for an increased rating on September 20, 2005, there is evidence that this increase occurred slightly earlier.  Specifically, VA records dated August 2, 2005, document decreased sensation in the left hand, which was "probably from a nerve injury at the elbow," according to the treating physician.  Therefore, it was factually ascertainable that the Veteran had a neurologic condition associated with his service-connected left elbow condition as of that date, and an effective date of August 2, 2005, is appropriate.

An even earlier effective date is not warranted.  First, there is no medical evidence between September 20, 2004 (one year prior to the claim) and August 2, 2005, to demonstrate the aforementioned increase in disability resulting from a neurologic condition of the left arm.

In addition, in a January 2010 statement, the Veteran argued that the effective date for his left ulnar neuropathy should be April 30, 2003, because an electromyography study diagnosing the condition was conducted on that date.  However, as noted above, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  The diagnosis referred to by the Veteran was more than one year before he filed his claim for an increase.  The effective date of an award is not necessarily based upon the date of the earliest medical evidence demonstrating entitlement.  Cf. Lalonde v. West, 12 Vet. App. 377 (1999).

Finally, the Board notes that it had previously decided a claim for a higher rating for the Veteran's left elbow condition in June 2005, which was implemented by the RO in a July 2005 rating decision.  There is no indication that he filed a notice of disagreement with respect to the effective dates assigned in that rating decision, or that he filed another claim for an increased rating for the left elbow between the time of the July 2005 rating decision and the September 20, 2005, claim on appeal.

For these reasons, an effective date of August 2, 2005, is warranted for the grant of a separate 20 percent rating for left ulnar neuropathy.

ORDER

A rating higher than 40 percent for lumbar spine strain with degenerative disc disease is denied.

Prior to January 9, 2009, and from January 6, 2012, a rating higher than 10 percent for left lower extremity radiculopathy is denied.

From January 9, 2009, to January 5, 2012, a 20 percent rating for left lower extremity radiculopathy is granted.

An effective date of August 2, 2005, for a separate 20 percent rating for left ulnar neuropathy with cubital tunnel syndrome is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


